CRONE, Judge,
dissenting.
I respectfully dissent. While it may be true that C & M was “very weE compensated” for Daly’s time whüe he was a salaried associate at the firm, that compensation is simply irrelevant to C & M’s quantum meruit claim for the 1000-plus hours that C & M’s attorneys contributed to the twenty-four cases that Daly took with him to Golitko & Daly. Pursuant to Galanis, C & M should be compensated for the useful work that its attorneys performed on those cases, and it should be able to recover that compensation from GoHtko & Daly, which possesses the disputed fees and otherwise would be unjustly enriched by C & M’s efforts. See Galanis, 715 N.E.2d at 862 (“[Bjecause the underlying theory of payment is quantum meruit, if there is no fault to be attributed to either the client or the lawyer, ... the measure of the benefit conferred is what is received by the client, not what is expended by the lawyer. That amount is the portion of contingent fee equal to the total effort expended to achieve the contingency that is attributable to the predecessor’s work.”) (citation omitted). As such, I would reverse and remand with instructions to calculate the value of the C & M attorneys’ work in accordance with Galan-is and enter a corresponding judgment in favor of C & M and against Gohtko & Daly.